Name: 95/4/EC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 1 January 1995 appointing Judges and Advocates-General to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: organisation of the legal system;  personnel management and staff remuneration;  EU institutions and European civil service;  European construction
 Date Published: 1995-01-01

 Avis juridique important|41995D000495/4/EC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 1 January 1995 appointing Judges and Advocates-General to the Court of Justice of the European Communities Official Journal L 001 , 01/01/1995 P. 0223 - 0223DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIESof 1 January 1995appointing Judges and Advocates-General to the Court of Justice of the European Communities(95/4/EC, Euratom, ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Having regard to the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is based, and in particular Articles 17, 20, 21 and 157 thereof, as they result from the Decision of the Council of the European Union of 1 January 1995 adjusting the instruments concerning the accession of new Member States to the European Union, and in particular Articles 10, 11, 12 and 31 thereof, Having regard to the Court's request, Having regard to Article 20 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is based, pursuant to which the Court of Justice is to be assisted by eight Advocates-General; whereas, however, a ninth Advocate-General will be appointed to serve from the date of accession until 6 October 2000; whereas Mr Antonio Mario LA PERGOLA, at present a Judge, has agreed to be appointed to that post, Whereas, therefore, three Judges and two Advocates-General should be appointed; Whereas it will be necessary to appoint a third Advocate-General at a later date, HAVE DECIDED AS FOLLOWS: Article 1 Mr Leif SEVÃ Nis hereby appointed Judge to the Court of Justice for the period from 1 January 1995 to 6 October 1997 inclusive. Article 2 Mr Peter JANNMr Hans RAGNEMALMare hereby appointed Judges to the Court of Justice for the period from 1 January 1995 to 6 October 2000 inclusive. Article 3 Mr DÃ maso RUIZ-JARABO COLOMERis hereby appointed Advocate-General to the Court of Justice for the period from 1 January 1995 to 6 October 1997 inclusive. Article 4 Mr Antonio Mario LA PERGOLAis hereby appointed Advocate-General to the Court of Justice for the period from 1 January 1995 to 6 October 2000 inclusive. Done at Brussels, 1 January 1995. The PresidentP. DE BOISSIEU